LAW OFFICES OF

CHRISTOPHER THOMPSON, ESQ.
33 DAVISON LANE EAST
WEST ISLIP, NEW YORK 11795
PH 1(631) 983-8830 FAX 1(631) 983-8831

BY ECF DATED SEPTEMBER 23, 2020

Magistrate Judge Steven I. Locke
United States District Court
Eastern District of New York
100 Federal Plaza

Central Islip, New York 11722

RE: JDP Mortgage LLC v. Gosman
19 cv 05968

Dear Magistrate Judge Locke:

This office represents the defendant Michele Ann Gosman (“Gosman’”) in the above. Please
accept this jointly signed letter in furtherance of our conference with the Court held September 9,
2020.

A dispute has arisen over whether Plaintiff must disclose certain documents including those
related to their purchase of the underlying Note and Mortgage upon which Plaintiff asserts
Defendant has tortuously interfered. Respective counsel have agreed, subject to the Court’s
approval, that Defendant will file its letter motion to resolve this discovery dispute by October 5,
2020, Plaintiff will have until November 2, 2020 to oppose the application and Defendant will
serve a Reply, if any by November 16, 2020.

As a result, we jointly request that Scheduling Order (ecf document 14) be amended as follows:
The date for completion of depositions (currently 8/31/2020) be extended until 30 days after a
decision on the motion to compel, the commencement of summary judgment motion practice
(currently 9/18/2020) be adjourned to 60 days after a decision on the motion to compel and the
pretrial conference (currently 10/6/2020) be adjourned to 90 days after a decision on the motion
to compel.

Respectfully submitted,
Very truly yours,

Christopher Thompson, ESQ.
Attorney for Defendant

Adam Kalish
Adam Kalish, ESQ.
Attorney for Plaintiff
